Citation Nr: 0806710	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-10 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a prostate 
disorder.

4.  Entitlement to service connection for peptic ulcer 
disease (claimed as stomach ulcers).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  He served in Vietnam from May 1966 to May 
1967.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida in which service connection for 
PTSD, a skin rash, an enlarged prostate, and stomach ulcers 
was denied.

The veteran testified before the undersigned Veterans Law 
Judge in September 2006.  A transcript of the hearing is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to PTSD, a skin disorder, a 
prostate disorder, and peptic ulcer disease (claimed as 
stomach ulcers).

In several statements submitted to the RO, including those 
received in October 2003 and September 2006, and in his 
testimony before the undersigned Veterans' Law Judge, the 
veteran described his experiences in Vietnam as a canoneer 
with the A Battery, 6th Battalion, 14th Artillery.  He stated 
that his unit provided cover fire and fire support to units 
under attack.  On one occasion, the unit requesting fire 
support provided incorrect coordinates, and the veteran's 
unit inadvertently fired upon the very unit requesting 
support.  This was the 4th Infantry Division and the veteran 
described their location as 22 miles away from the veteran's 
unit's location.  Helicopters from the veteran's location 
were dispatched to evacuate the wounded and the dead.  The 
veteran described it as a harrowing experience.

Available service personnel records show that the veteran's 
military occupational specialty (MOS) was as a canoneer 
(13A10) and that he was assigned to A Battery, 6th Battalion, 
14th Artillery while in Vietnam.  In addition, the veteran 
has submitted evidence that his unit was decorated for its 
service, earning a Presidential Unit Citation and Meritorious 
Unit Commendation in 1967 and 1968, respectively.  It is 
noted that the veteran's description of his service in 
Vietnam, his MOS, and his assignment raises the probability 
that he was exposed to combat.  

The RO has not yet had the opportunity to verify the 
veteran's stressors.  This must be done. See Pentecost v. 
Principi, 16 Vet. App. 124, 128-9. (2002).

Private medical records and lay witnesses' statements attest 
to the veteran's current treatment for skin and other 
disorders, and the continuity and chronicity of 
gastrointestinal symptoms from 1969 to the present.

VA examinations conducted in October 2003 show diagnoses of 
PTSD with symptomatology including nightmares and flashbacks 
of the veteran's Vietnam experiences (absent any detailed 
description at the time), dermatitis, an enlarged prostate, 
and a history of peptic ulcer disease in service with 
bleeding, no current symptoms.  However, these examinations 
were conducted without review of the recently submitted 
stressor statements, medical records showing treatment and 
current symptoms, including of skin disorders other than 
dermatitis, and lay witness' statement attesting to the 
continuity of the veteran's gastrointestinal symptoms from 
1969 to the present.

In addition, the veteran has identified additional sources of 
private medical treatment for his claimed conditions.

VA examination must be accorded to determine the nature, 
extent, and etiology of his claimed PTSD, skin disorder, 
prostate disorder, and gastrointestinal disorder.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Ensure that all identified VA and non-
VA post-service treatment records 
identified by the veteran have been 
obtained.

2. Request from the National Personnel 
Records Center (NPRC), and any other 
appropriate source including, but not 
limited to, the service department, the 
veteran's complete service personnel 
record, to include copies of all orders, 
evaluation reports, awards citations, 
etc. in addition to a complete "201 
File".

3. Request from the NPRC and any other 
appropriate source including, but not 
limited to, the service department, unit 
histories, OR/LLs, and any other 
appropriate documentation for the 
veteran's units of assignment including, 
but not limited to, A Battery, 6th
Battalion, 14th Artillery, and its parent 
unit(s) from May 1966 to May 1967, 
inclusive.

4. Take all actions necessary to verify 
the veteran's claimed stressors.

5. For items #1-4, perform any and all 
follow-up as necessary, including 
contacting the service department or the 
veteran for clarification or assistance. 
Document negative responses.

6. After completion of #1 through 5, 
schedule the veteran for appropriate 
examinations to determine the nature, 
extent, and etiology of his claimed PTSD, 
skin disorder, prostate disorder and 
gastrointestinal disorder, to include 
peptic ulcer disease and stomach ulcers.  
All indicated tests and studies should be 
performed. The claims folder, including 
all newly obtained evidence, the 
veteran's testimony before the 
undersigned Veterans Law Judge, and a 
copy of this remand, must be sent to the 
examiners for review in conjunction with 
the examinations. 

If PTSD is diagnosed, the examiner should 
specify which stressor or stressors was 
or were used as a basis for the 
diagnosis, whether the stressor is 
sufficient to produce a diagnosis of 
PTSD, and whether there is a link between 
current symptomatology and the averred 
inservice stressor found to be sufficient 
to produce the diagnosis of PTSD. The 
examiner should opine whether it is at 
least as likely as not that any diagnosed 
PTSD had its onset during the veteran's 
active service or is the result of active 
service or any incident thereof.

All opinions expressed must be supported 
by complete rationale.  

For the claimed skin, prostate, and 
gastrointestinal disorders, the examiners 
are to provide the following opinions:

1)	Whether it is at least as likely as 
not that any diagnosed skin disorder 
is in any way the result of the 
veteran's active service or any 
incident therein-including exposure 
to the herbicide Agent Orange.

2)	Whether it is at least as likely as 
not that any diagnosed prostate 
disorder had its onset during active 
service or, is otherwise the result of 
active service or any incident 
therein-including exposure to the 
herbicide Agent Orange;

3)	Whether it is as likely as not that 
any diagnosed gastrointestinal 
disorder, to include peptic ulcer 
disease and stomach ulcers, had its 
onset during active service or within 
the year following the veteran's 
discharge or is the result of active 
service or any incident therein.

The examiners must provide a complete 
rationale for any opinions expressed.

7.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for PTSD, a skin disorder, a prostate 
disorder, and a gastrointestinal disorder 
to include peptic ulcer disease and 
stomach ulcers, with application of all 
appropriate laws and regulations, 
including Pentecost, supra, and 
consideration of any additional 
information obtained as a result of this 
remand. If any decision remains adverse 
to the veteran, furnish him with an SSOC 
and afford a reasonable period of time 
within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for any 
scheduled VA examinations without good cause could result in 
the denial of his claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



